DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 16/234,820 submission filled in Application 16/234,820.  
Claims 1-9 were previously examined in the action mailed on 8/11/2021.
Claims 1, 4 and 7 have been amended.  Claims 2, 5 and 8 have been cancelled.  Claims 1, 3, 4, 6, 7 and 9 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 11/09/2021 with respect to the prior art have been considered but are moot because the arguments do not apply to the new grounds of rejection that were necessitated by amendment.  
Applicant's remaining arguments filed have been fully considered but they are not persuasive. 

Regarding the rejections under 35 U.S.C. 101 the Applicant argues “As described in Example 39 of the "Subject Matter Eligibility Examples: Abstract Ideas" published on January 7, 2019, "[a] neural network is a framework of machine learning algorithms that work together to classify inputs based on a previous training process." Thus, a claim that recites "machine learning" does not recite "mere instructions to apply an exception using a generic computer component" (Office Action, page 5, lines 17-18), but rather recites "a computer to execute a process comprising ... training the machine learning models" (claim 1, lines 2 and 8). While MPEP § 2106.05(b)l ends by stating that "a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection"1, MPEP § 2106.05(b) begins by saying that "examiners should consider whether the judicial exception is applied with, or by use of, a particular machine."”
The Examiner respectfully disagrees.  The instant claim is not similar to the claim recited in Example 39.  In claim 39 the claims are directed to facial detection technology and the claims were found 
 
The Applicant further argues “while the inclusion of "sales performance data" (e.g., claim 1, line 7) in the data that is used "to estimate forecasting errors of the machine learning models" (e.g., claim 1, lines 5-6) may raise a question of whether the claims are directed to an abstract idea, the text and drawings of the application make it clear that using this data in the manner recited in the claims provides an improvement in a specific computer functionality - machine learning.  As noted in MPEP 2106.06(b), "improvements to technology or to computer functionality are not abstract when appropriately claimed" 2. MPEP 2106.05(a) provides instructions on how to determine "whether the claim 'purport(s) to improve the functioning of the computer itself 3. According to MPEP 2106.05(a) , "an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two". In this case, "a technical explanation as to how to implement the invention should be present in the specification." As discussed in the preceding paragraph, not only a technical explanation, but a comparison with inferior prior art methods is provided in the application as filed. 
The Examiner respectfully disagrees.  The claims are directed to improving the accuracy of demand forecasting by taking forecasting errors into account.  As such, the claims are directed to an abstract idea.  Limitations that fall into one of the abstract idea groupings cannot also be improvements to technology or to computer functionality.  Further, the machine learning is recited broadly and no particular means of machine learning is claimed.  As such , the broad recitation of machine learning is also not an improvement to technology or to computer functionality.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1, 3 are directed toward a computer program product for performing demand forecasting. Claims 4, 6 are directed toward method for performing demand forecasting.  Claims 7, 9 are directed toward an apparatus for performing demand forecasting.  As such, each of the claims of directed toward one of the four statutory classes of invention.
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of analyzing information to predict demand.  The elements of Claim 1 that represent the Abstract idea include: 

training, for multiple forecasting models configured to perform demand forecasting based on sales performance data, multiple models  configured to estimate forecasting errors of the models based on product information on a subject product and a result of forecasts by the forecasting models based on sales performance data on a first period, the training including training the using, as an explanatory variable, at least product characteristics and lifecycle characteristics of the subject product based on the product information and the sales performance data on the first period and using, as an objective variable, the forecasting errors of the models, the lifecycle characteristics including days after sale; 
generating weight information on the multiple forecasting models from forecasting errors of multiple forecasted values by the multiple forecasting models, which are forecasting errors generated by using the multiple models and based on the sales performance data on a second period, which is a period after the first period, and the product information; and 
performing demand forecasting based on the result of forecasts by the multiple forecasting models that are combined according to the weight information.

The 2019 PEG states that if a claim certain methods of organizing human activity including managing relationships or interactions between people; advertising, marketing or sales activities or behaviors; or business relations then the claim recites an Abstract idea.  The guidance also states that if a claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then the claim recites an abstract idea.
 In the instant case, the above limitations are directed to generating error forecasting models that estimate forecasting errors of the respective forecasting models, generating weight information on the multiple forecasting models and performing demand forecasting based on the result of forecasts which is directed to marketing and sales activities and business relations are such abstract.  Further the learning of multiple error forecasting models; the generating weight information and the performing demand forecasting based on combining the models according to the weight information can be performed in the human mind.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  The claims  1 and 7 recite the additional elements of:

A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process the recited steps and apparatus comprising a processor 35Docket No. PFJA-18085-US: FINAL that executes the recited process;
The use of machine learning

However, the computer elements (the processor and recording medium) are disclosed  in the specification as a CPU 101 that executes various types of computation, an input device 102 that receives data inputs, a monitor 103 and a speaker 104. The computer 2 includes a medium read device 105 that reads a program, etc., from a storage medium, an interface device 106 for connection with various devices, and a communication device 107 for wired or wireless connection for communication with external devices. The disclosed processors are generic processors and executing an abstract idea via a generic processor amounts to merely using a computer as a tool to perform an abstract idea.  
Further, the machine learning is recited broadly and the claims does not recite any particular way that the machine learning is performed.  As such the machine learning can be considered generic machine learning that does not meaningfully limit the claim.  Under the broadest reasonable interpretation, the use of machine learning is indicative of generally linking the abstract idea to a particular technological environment.  For example, the abstract idea of training multiple models to estimate forecasting errors in forecasting models and then using the errors to generate weight information for the forecasting models and combining the models according to the weights to predict demand is linked to the particular technologic environment of machine learning.  
Accordingly, the combination of the generic computer elements and the machine learning do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  Similar to the analysis with respect to step 2A prong 2, mere instructions to apply an exception using a generic computer component and merely linking the abstract idea to a particular technological environment cannot provide an inventive concept under step 2B of the eligibility analysis.   As such the combination of additional elements do not provide an inventive concept.  As such, the claim is not patent eligible. 
Claim 3 further limits that Abstract idea by reciting limitations that further limit the method of organizing human activity and mental processed recited in claim 1.  However, these limitations merely narrow the Abstract idea and fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.  Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
The analysis above applied to all statutory classes of invention.  As such, Claims 4, 6, 7, 9 are rejected for the same reason that applied to claim 1-3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei US 2019/0130425 A1 in view of Yates US 10,936,954 B2 in view of Bledsoe US 20180300737 A1.

As per Claim 1 Lei teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising: (see Lei para. 35)
training, for multiple forecasting models configured to perform demand forecasting based on sales performance data, multiple machine learning models configured to estimate forecasting errors of the machine learning models   (Lei para. 44 teaches the root-mean-square error ("RMSE") R(i) is determined for each of the forecasts F(i) for the periods from k-n to k-1 (i.e., the weeks prior to the forecast period), or weeks 90-99 in the example of FIGS. 3 and 4). In one example, the RMSE is determined by starting the forecast "n" weeks earlier than the present time period (i.e., the last period for which there are sales). Therefore, for these n weeks there is both sales data and a forecast that can be generated. With sales data and the forecast, the RMSE can be calculated using known RMSE calculations. In the example of FIGS. 3 and 4, the RMSE determinations for the forecast using the three trained models or methods from week 90 to week 99 are as follows:
RMSE (Linear regression) 7.08 
RMSE (SVM) 7.96
RMSE (ANN) 7.40 
Further claim 2 teaches  using a machine learning algorithm for the training.)
based on product information on a subject product  (Lei para. 15 teaches for many machine learning algorithms (SVM, ANN, random forest, etc.), retailers will use the feature set to define the data point at the product/location/calendar intersection. In these algorithms, retailers will train the model with the same feature set as it does for forecasting. Further, the same feature set could be used by several different algorithms for forecast. A "feature set" is the collection of features that impact the demand for an item. Examples of features are price, seasonality, brand, promotions, size, color, pack size, supplier, length, etc. While features such as price and seasonality may be relevant for all types of products, some others are item specific. For example, pack size impacts the demand for yogurts, however the length is insignificant. Conversely, the brand is very important for fashion items, but is much less important for hardware items, such as nails or hammers.  Para. 39 teaches The historical sales data from 202 includes multiple features from which multiple feature sets can be formed/defined and used as input to one or more different algorithms/methods to generate multiple different models. For example, one feature set may include price, brand, and color, and a second feature set may include price, seasonality and supplier.)
and a result of forecasts by the forecasting models based on sales performance data on a first period; (Lei par. 42 teaches At 208, embodiments generate the demand forecast for "n" (10 in the example of FIGS. 3 and 4) weeks earlier than the supposed forecast start date ( week 100 in the example) using the trained models from 206. To predict the forecast for L weeks (e.g., 100) starting at calendar index k (e.g., 100) instead of using the set of models to predict the demand time series at week (k, k+1, . . . , k+L-1), embodiments predict an extra n week start at calendar index k-n (e.g., 100-10=90). Therefore, the predicted forecast time series will be at (k-n, k-n-1, . . . , k, k+1, . . . , k+L-1). As shown in FIG. 3, each trained model (i.e., linear regression (row 310), SVM (row 311) and ANN (row 312)) is used to generate a demand forecast for weeks 90-99, which are the n weeks for which there is historical sales data (i.e., not a future demand forecast).)
the training including training the machine learning models using, as an explanatory variable, at least product characteristics and lifecycle characteristics of the subject product based on the product information and Lei para. 15 teaches a "feature set" is the collection of features that impact the demand for an item. Examples of features are price, seasonality, brand, promotions, size, color, pack size, supplier, length, etc. While features such as price and seasonality may be relevant for all types of products, some others are item specific. For example, pack size impacts the demand for yogurts, however the length is insignificant. Conversely, the brand is very important for fashion items, but is much less important for hardware items, such as nails or hammers.  The Examiner considers seasonality and promotions to be lifecycle characteristics and brand, size, color, pack size, supplier, length to be product characteristics)
the sales performance data on the first period Para. 6 teaches Embodiments forecast demand of an item by receiving historical sales data for the item for a plurality of past time periods, the historical sales data including a plurality of features that define one or more feature sets. Embodiments use the feature sets as inputs to one or more different algorithms to generate a plurality of different models. Embodiments train each of the different models with a same training set to generate a plurality of trained models. Embodiments use each of the trained models to generate a plurality of past demand forecasts for each of some or all of the past time periods and generate a plurality of future demand forecasts for each of future time periods. Embodiments determine a root-mean-square error (“RMSE”) for each of the past demand forecasts and, based on the RMSE, determine a weight for each of the trained models and normalize each weight. Embodiments then generate a final demand forecast for the item for each future time period by combining a weighted value for each trained model.
and using, as an objective variable, the forecasting errors of the machine learning models, the lifecycle characteristics; para. 6 teaches embodiments determine a root-mean-square error ("RMSE") for each of the past demand forecasts and, based on the RMSE, determine a weight for each of the trained models and normalize each weight. Embodiments then generate a final demand forecast for the item for each future time period by combining a weighted value for each trained model.  Para. 44-46 teach at 212, the root-mean-square error (“RMSE”) R(i) is determined for each of the forecasts F(i) for the periods from k-n to k−1 (i.e., the weeks prior to the forecast period), or weeks 90-99 in the example of FIGS. 3 and 4). In one example, the RMSE is determined by starting the forecast “n” weeks earlier than the present time period (i.e., the last period for which there are sales). Therefore, for these n weeks there is both sales data and a forecast that can be generated. With sales data and the forecast, the RMSE can be calculated using known RMSE calculations. In the example of FIGS. 3 and 4, the RMSE determinations for the forecast using the three trained models or methods from week 90 to week 99 are as follows:

    PNG
    media_image1.png
    101
    398
    media_image1.png
    Greyscale





At 214, a weight is determined/assigned for each method/trained model “i” based on the RMSE determined at 212 as follows:
W(i)=1/R(i).
Each weight is then normalized as follows:
W′(i)=W(i)/Σ.sub.j=1.sup.mW(j)
which adds all the weights together, and normalizes the individual weights such that their sum equals to 1.0. For example, there may be two trained models with the corresponding RMSEs being 0.143 and 0.167, respectively. The weights are the reciprocal of the RMSE, so 7 and 6, respectively. The weights after normalizing are: 6/(6+7)=0.462 and 7/(6+7)=0.538.
At 216, the final forecast is determined by combining each weighted value for each trained model of the previously determined forecasts. Embodiments combine the final forecast at week "x" as F(x)=sum(w'(i)*f(i,x)), where x denotes the week index from k to k+L-1, and i denotes the trained model. The final demand forecast is shown in FIG. 4 at row 401.  Further, Para. 39-41 teaches the historical sales data from 202 includes multiple features from which multiple feature sets can be formed/defined and used as input to one or more different algorithms/methods to generate multiple different models. For example, one feature set may include price, brand, and color, and a second feature set may include price, seasonality and supplier.  At 204, feature sets defined by the sales history from 202 are used as inputs to generate one or more different algorithms/methods. In the example embodiment shown in FIGS. 3 and 4, three types of algorithms are used: Linear regression (row 310), SVM (row 311) and ANN (row 312). Instead of different types of algorithms, a single type of algorithm can be used that uses different feature sets as input and thus, for the purposes of embodiments, would ultimately generate different models. For example, for an SVM, two different models can be used, with one algorithm having 10 features, and one model having 20 features. Or, for an ANN, one model may include 1 hidden layer and 10 nodes, while one model may include 2 hidden layers and 5-7 nodes. Embodiments define a feature set to describe the data points which could be used to train/predict the demand forecast for each model of a set of multiple machine learning models (“M”), where the set includes “m” models.  At 206, embodiments train each model “i” in the set of models M with the same training data set. For each model, embodiments generate a final trained model T(i). The training data set can include historical information that impacts demand, such as price data, sales data, as well as values of the selected features. For example, if the item is a t-shirt, the features and their values may be: brand: Bolo, color: pink, size: medium, style: v-neck, price: $15, sales: 13 units.
generating weight information on the multiple forecasting models from forecasting errors of multiple forecasted values by the multiple forecasting models, which are forecasting errors generated by using the multiple machine learning models and based on the sales performance data on a second period, which is a period after the first period, and the product information; and  (Lei para. 40 teaches at 204, feature sets defined by the sales history from 202 are used as inputs to generate one or more different algorithms/methods. In the example embodiment shown in FIGS. 3 and 4, three types of algorithms are used: Linear regression (row 310), SVM (row 311) and ANN (row 312). Instead of different types of algorithms, a single type of algorithm can be used that uses different feature sets as input and thus, for the purposes of embodiments, would ultimately generate different models. For example, for an SVM, two different models can be used, with one algorithm having 10 features, and one model having 20 features. Or, for an ANN, one model may include 1 hidden layer and 10 nodes, while one model may include 2 hidden layers and 5-7 nodes. Embodiments define a feature set to describe the data points which could be used to train/predict the demand forecast for each model of a set of multiple machine learning models (“M”), where the set includes “m” models.  Lei para. 43 teaches At 210, the demand forecast for future weeks (i.e., weeks 100-120) are determined using each of the trained models from 206, as shown at the columns of 301 and 302. In general, for each models in the set of models M, the trained model T(i) is applied to predict the forecast F(i) from week k-n to k+L-1 for a given product/location. Para. 46 teaches At 216, the final forecast is determined by combining each weighted value for each trained model of the previously determined forecasts. Embodiments combine the final forecast at week "x" as F(x)=sum(w'(i)*f(i,x)), where x denotes the week index from k to k+L-1, and i denotes the trained model. The final demand forecast is shown in FIG. 4 at row 401.) 
performing demand forecasting based on the result of forecasts by the multiple forecasting models that are combined according to the weight information.   (Lei para. 46-47 teaches the final forecast is determined by combining each weighted value for each trained model of the previously determined forecasts. Embodiments combine the final forecast at week "x" as F(x)=sum(w'(i)*f(i,x)), where x denotes the week index from k to k+L-1, and i denotes the trained model. The final demand forecast is shown in FIG. 4 at row 401. At 218, the final demand forecast is used for manufacturing production, shipping logistics, and inventory control. The final demand forecast is sent to other specific purpose computers in one embodiment, such as an inventory control system, a manufacturing system, a shipping and logistics system, and a sales assistance system. The final demand forecast in one embodiment is in the form of individual data bits that have been translated from the demand forecast and that are stored and transmitted to other specialized computer systems, where they are stored and utilized by those systems. As a result, additional items may be manufactured, stored, shipped, etc. and items can be optimally priced.) 
Lei does not explicitly disclose the lifecycle characteristics include days after sale  However, Bledsoe para. 71 teaches TSF server 101 initiates an election contest to replace incumbent forecasting model(s) upon an indication that new relevant features of a time series can improve the forecasting accuracy of an incumbent forecasting model or other forecasting models.  Para. 26 teaches examples of evenly spaced time series include monthly indices of industrial production of a given country, annual per capita gross domestic product for a group of countries, daily sales of a given product, and other suitable types of evenly spaced time series.  Pra. 59 teaches time series data  including number of sales per day.  Both Lei and Bledsoe are drawn to generating accurate forecast models.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Lei to include lifecycle characteristics include days after sale to use new data to improve the forecasting accuracy of the current model (see para. 71).

Lei does not explicitly disclose the models are error forecasting models However, Yates para. 7 teaches the online system generates prediction error information and transmits this information to the third party system. The prediction error information includes information for the third party system to model an outcome error between the predicted outcomes and the actual outcomes. After transmitting the prediction error to the third party system, the third party system may train an error prediction model for the outcome error using input data sourced from the third party system.  Further, para. 37 teaches online system generates prediction error information and transmits this information to the third party system. The prediction error information includes information for the third party system to model an outcome error between the predicted outcomes and the actual outcomes. After transmitting the prediction error to the third party system, the third party system may train an error prediction model for the outcome error using input data sourced from the third party system.  Both Lei and Yates are drawn to generating accurate predictions.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Lei to include the models are error forecasting models vas taught by Yates to generate a more accurate prediction (as suggested by para. 50).

As per Claim 3 Lei teaches the non-transitory computer-readable recording medium according to claim 1, wherein the generating includes generating weight information on the multiple forecasting models based on inverses of forecasting errors of the multiple forecasted values by the multiple forecasting models.   (Lei para. 44 teaches or example, there may be two trained models with the corresponding RMSEs being 0.143 and 0.167, respectively. The weights are the reciprocal of the RMSE, so 7 and 6, respectively. The weights after normalizing are: 6/(6+7)=0.462 and 7/(6+7)=0.538.)

Claims 4-6 recite similar limitations to those e recited in claims 1-3 and are rejected for similar reasons.  Further, Lei teaches a demand forecasting method  (see Claim 1)

Claims 7-9 recite similar limitations to those e recited in claims 1-3 and are rejected for similar reasons.  Further, Lei teaches a demand forecasting apparatus comprising a processor 35Docket No. PFJA-18085-US: FINALthat executes a process (see para. 17)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683